          Case 3:18-cr-02835-GPC Document 113 Filed 07/31/20 PageID.1855 Page 1 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA
                                                AMENDED JUDGMENT IN A CRIMINAL
              UNITED STATES OF AMERICA          CASE
                         V.                     (For Offenses Committed On or After November 1, 1987)
                       JOHNNY MARTIN
                                                                               Case Number: 3:18-CR-2835-GPC

                                                                            Eugene G Iredale
                                                                            Defendant’s Attorney
USM Number                         70959-298
    Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)
☒
THE DEFENDANT:
☒ pleaded guilty to count(s)             1 of the Misdemeanor Information

☐ was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                         Count

18 USC 1905 – Disclosure of Confidential Information Generally (Misdemeanor)                                                      1



    The defendant is sentenced as provided in pages 2 through                         5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☐ Count(s)                                                             is         dismissed on the motion of the United States.

☒ Assessment : $50.00
      _

☐ JVTA Assessment*: $
  -
     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ See fine page                 ☐ Forfeiture pursuant to order filed                                                   , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                            July 17, 2020
                                                                            Date of Imposition of Sentence



                                                                            HON. GONZALO P. CURIEL
                                                                            UNITED STATES DISTRICT JUDGE
            Case 3:18-cr-02835-GPC Document 113 Filed 07/31/20 PageID.1856 Page 2 of 5
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:               JOHNNY MARTIN                                                               Judgment - Page 2 of 5
   CASE NUMBER:             3:18-CR-02835-GPC

                                             SUPERVISED PROBATION
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years.

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         ☐The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. ☐The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. ☒The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☐The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. ☐The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                       3:18-CR-02835-GPC
        Case 3:18-cr-02835-GPC Document 113 Filed 07/31/20 PageID.1857 Page 3 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              JOHNNY MARTIN                                                                Judgment - Page 3 of 5
CASE NUMBER:            3:18-CR-02835-GPC

                               STANDARD CONDITIONS OF SUPERVISION
As part of the defendant’s supervised release, the defendant must comply with the following standard conditions
of supervision. These conditions are imposed because they establish the basic expectations for the defendant’s
behavior while on supervision and identify the minimum tools needed by probation officers to keep informed,
report to the court about, and bring about improvements in the defendant’s conduct and condition.

1.      The defendant must report to the probation office in the federal judicial district where they are
authorized to reside within 72 hours of their release from imprisonment, unless the probation officer instructs
the defendant to report to a different probation office or within a different time frame.
2.      After initially reporting to the probation office, the defendant will receive instructions from the court or
the probation officer about how and when the defendant must report to the probation officer, and the defendant
must report to the probation officer as instructed.
3.      The defendant must not knowingly leave the federal judicial district where the defendant is authorized to
reside without first getting permission from the court or the probation officer.
4.      The defendant must answer truthfully the questions asked by their probation officer.
5.      The defendant must live at a place approved by the probation officer. If the defendant plans to change
where they live or anything about their living arrangements (such as the people living with the defendant), the
defendant must notify the probation officer at least 10 days before the change. If notifying the probation officer
in advance is not possible due to unanticipated circumstances, the defendant must notify the probation officer
within 72 hours of becoming aware of a change or expected change.
6.      The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and
the defendant must permit the probation officer to take any items prohibited by the conditions of their
supervision that he or she observes in plain view.
7.      The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless
the probation officer excuses the defendant from doing so. If the defendant does not have full-time employment
the defendant must try to find full-time employment, unless the probation officer excuses the defendant from
doing so. If the defendant plans to change where the defendant works or anything about their work (such as
their position or their job responsibilities), the defendant must notify the probation officer at least 10 days
before the change. If notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware
of a change or expected change.
8.      The defendant must not communicate or interact with someone they know is engaged in criminal
activity. If the defendant knows someone has been convicted of a felony, they must not knowingly
communicate or interact with that person without first getting the permission of the probation officer.
9.      If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the
probation officer within 72 hours.
10.     The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or
dangerous weapon (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily
injury or death to another person such as nunchakus or tasers).
11.     The defendant must not act or make any agreement with a law enforcement agency to act as a
confidential human source or informant without first getting the permission of the court.
12.     If the probation officer determines the defendant poses a risk to another person (including an
organization), the probation officer may require the defendant to notify the person about the risk and the
defendant must comply with that instruction. The probation officer may contact the person and confirm that the
defendant notified the person about the risk.
13.    The defendant must follow the instructions of the probation officer related to the conditions of supervision.

                                                                                                   3:18-CR-02835-GPC
        Case 3:18-cr-02835-GPC Document 113 Filed 07/31/20 PageID.1858 Page 4 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            JOHNNY MARTIN                                                  Judgment - Page 4 of 5
CASE NUMBER:          3:18-CR-02835-GPC

                              SPECIAL CONDITIONS OF SUPERVISION


   1. Defendant shall not apply for or accept a position of employment from any federal, state, or local
      government or law enforcement agency, or from any government contractor offering work on behalf of
      any federal, state, or local government or law enforcement agency.

   //




                                                                                    3:18-CR-02835-GPC
       Case 3:18-cr-02835-GPC Document 113 Filed 07/31/20 PageID.1859 Page 5 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            JOHNNY MARTIN                                                    Judgment - Page 5 of 5
CASE NUMBER:          3:18-CR-02835-GPC

                                                       FINE

   The defendant shall pay a fine in the amount of $2,500.00   unto the United States of America.




                                                                                      3:18-CR-02835-GPC
